Jeffrey William Gillette, Attorney at Law, For Wade, Marisha Nicole.
Jamie L. Hamlett, Attorney at Law, For Alamance County DSS.
Derrick J. Hensley, Attorney at Law, For D.L.W., et al.
Kathleen Arundell Jackson, Rachael J. Hawes, Attorneys at Law, For N.C. Association of Department of Social Services Attorneys.
Marisha Wade, Pro per.
ORDER
Upon consideration of the petition filed by Respondent (Mother) on the 29th of June 2016 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of June 2016."
The following order has been entered on the motion filed on the 29th of June 2016 by Respondent (Mother) to Stay the Mandate:
"Motion Denied by order of the Court in conference, this the 29th of June 2016."